Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group III, claims 1-7 in the reply filed on 5/17/22 is acknowledged.

Information Disclosure Statement
	The information disclosure statement filed 8/7/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 8/7/20 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chia et al. (U.S. Patent Publication No. 2015/0348861) in view of Ohno et al. (U.S. Patent Publication No. 2007/0276066).
Referring to figures 3-4, Chia et al. teaches an encapsulation resin composition for use to hermetically seal a gap (172) between a base member and a semiconductor chip (124) bonded onto the base member (150).
However, the reference does not clearly teach the encapsulation resin composition has a reaction start temperature of 160°C or less, and a melt viscosity of the encapsulation resin composition is 200 Pa‘s or less at the reaction start temperature, 400 Pas or less at any temperature which is equal to or higher than a temperature lower by 40°C than the reaction start temperature and which is equal to or lower than the reaction start temperature, and 1,000 Pass or less at a temperature lower by 50°C than the reaction start temperature (in claim 1), wherein the encapsulation resin composition comprising an acrylic compound as Component (A); a polyphenylene ether resin, having a substituent (bl) with radical polymerization properties, as Component (B); and a thermal radical polymerization initiator as Component (C) (in claim 2) and an inorganic filler as Component (D) (in claim 3).
Ohno et al. teaches encapsulation resin composition comprising an acrylic compound as Component (A) (see paragraphs#); a polyphenylene ether resin, having a substituent (bl) with radical polymerization properties, as Component (B) (see paragraphs#); and a thermal radical polymerization initiator as Component (C) (see paragraphs#, meeting claim 2) and an inorganic filler as Component (D) ((see paragraphs#, meeting claim 3). The encapsulation resin composition has a reaction start temperature of 160°C or less, and a melt viscosity of the encapsulation resin composition is 200 Pa‘s or less at the reaction start temperature, 400 Pas or less at any temperature which is equal to or higher than a temperature lower by 40°C than the reaction start temperature and which is equal to or lower than the reaction start temperature, and 1,000 Pass or less at a temperature lower by 50°C than the reaction start temperature (it is noted that the same material/composition has the same physical/chemical/viscosity properties, meeting claim 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to form a desired composition as taught by Ohno et al. in Chia et al. because choosing the optimum material to improve heat resistance and adhesive property.
Regarding to claim 4, the encapsulation resin composition has a sheet shape (see Paragraphs#22, 226, 232, 236-239).
Regarding to claim 5, a laminated sheet comprising: the encapsulation resin composition of claim 4; and a supporting sheet to support the encapsulation resin composition thereon (see Paragraphs#22, 226, 232, 236-239).
Regarding to claim 6, a cured product obtained by thermally curing the encapsulation resin composition of any one of claims 1 to 4 (see Paragraphs#22, 226, 232, 236-239).
Regarding to claim 7, the cured product has a glass transition temperature equal to or higher than 100°C (see Paragraphs#22, 226, 232, 236-239).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893